Exhibit 10.2

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (“Amendment”) is entered into as of June 25th,
2014, by COLLEGE K, LLC, a Missouri Limited Liability Company (“Lessor”) and
FIRST BIOMEDICAL, INC., a California Limited Liability Company (“Lessee”).

RECITALS:

A.    Lessor and Lessee entered into that certain College Crossing Business Park
Building K Net Lease Agreement, dated April 23, 2014 (the “Lease”), pursuant to
which Lessee leased from Lessor approximately 28,733 rentable square feet of
floor area, (“Premises”) in those certain improvements located at 11130 Strang
Line Road, Lenexa, Kansas, and more particularly described in the Lease.

B.    Lessor and Lessee desire to amend the Lease on the terms and conditions
set forth in this Amendment.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lessor and Lessee agree that the Lease is amended, modified, and supplemented as
follows:

1.    Section 1.3, titled “PREMISES” is hereby amended to state that the south
building, in which the Premises are located, is commonly addressed as
11102-11130A, Strang Line Road, Lenexa, Kansas, and the Premises are commonly
addressed as 11130 Strang Line Road, Lenexa, Kansas.

2.    Section 1.4, titled “TERM”, is hereby amended to state that the Lease will
commence on July 20, 2014, and end on September 30, 2026, unless earlier
terminated as provided in the Lease. In the event Lessor has not received a
temporary certificate of occupancy (“TCO”) for the Premises by July 20, 2014,
then the term of the Lease (and Lessee’s possession of the Premises) shall
commence on the seventh (7th) day after Lessor receives the TCO and provides a
copy of the TCO to Lessee. The parties agree that Lessee shall have no
obligation to pay rent until the later of: (a) July 20, 2014; or (b) the date
that Lessee takes possession of the Premises.

3.    Section 1.5, titled “BASE RENT AMOUNT AND PAYMENT”, is hereby amended such
that the period of free rent, designated in the Lease as beginning on July 1,
2014, and ending on September 30, 2014, shall commence upon the later of: (a)
July 20, 2014; or (b) the date that Lessee takes possession of the Premises, as
amended by Section 2 of this Amendment, and end a full three months thereafter.
In the event that Lessee takes possession of the Premises after July 20, 2014,
the Base Rent amounts and payment dates shall be adjusted accordingly so that
Lessee receives free rent for an entire three-month period following the
possession date. Other than the amendment to the rent commencement date and free
rent period under the Lease, the dates and payment amounts shall remain as set
forth in the Lease, and partial months shall be pro-rated.

4.    Section 1.7, titled “ADDITIONAL CHARGES/ESCROW PAYMENTS”, is hereby
amended to state that Lessee’s obligation to pay Base Rent, Real Estate Taxes
and Assessments (as set forth in Section 3.1), Lessor’s Fire & Extended Risk
Insurance – Escrow Payment (as set forth in Section 4.2), and Common area
maintenance (CAM) – Escrow Payment (as set forth in Section 17.1) shall commence
upon the later of: (a) July 20, 2014; or (b) the date that Lessee takes
possession of the Premises, as amended by Section 2 of this Amendment.

5.    Section 7.1, titled “ALTERATIONS; LESSEE’S RIGHT TO MAKE”, is hereby
amended to provide that Lessor specifically consents to the installation of
fiber optic lines and equipment serving the Premises.



--------------------------------------------------------------------------------

6.    Section 16.2, titled “SIGNS; RESTRICTIONS ON LESSEE” is hereby amended to
replace the signage exhibit attached as Exhibit “B” to the Lease with the
exhibit attached as Exhibit “A” to this Amendment.

7.    The Lease is further amended to provide that, within fifteen (15) days
following the date of this Amendment, Lessor shall provide a title owner’s
affidavit and a no-change survey affidavit in connection with Lessee’s leasehold
title policy insuring its interest in the Premises.

8.    Capitalized terms used herein but not defined shall have the meanings
ascribed to them in the Lease. Except as modified hereby, the provisions of the
Lease are hereby ratified, confirmed and approved by Lessor and Lessee. In the
event of conflict or ambiguity of the terms of the Lease and the provisions of
this Amendment, the provisions of this Amendment shall govern and control.

9.    This Amendment may be executed in any number of counterparts with the same
effect as if all parties had signed the same document. All such counterparts
shall be construed together and shall constitute one instrument.

10.  This Amendment: (a) constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof; (b) shall be construed and
governed by the laws of the State of Kansas; and (c) may not be amended, except
by written agreement of the parties hereto. Lessor and Lessee each acknowledge
and agree that neither party is in default under the Lease and that neither
party is presently aware of any breach or default of the other party under the
Lease or any fact or circumstance that, with the passage of time or the giving
of notice, or both, would constitute a breach or default under the Lease.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

WITNESSING THEIR AGREEMENT and intending to be legally bound, the parties have
executed this Amendment as of the day and year first above written.

 

LESSOR

    LESSEE

COLLEGE K, LLC

    FIRST BIOMEDICAL, INC.

A Kansas Limited Liability Company

   

A California Limited Liability Company

BY:   BURLINGTON ASSOCIATES, L.L.C.,     BY:   /s/ Jonathan P. Foster A Delaware
Limited Liability Company,       Its Manager     BY:   Jonathan P. Foster, CPA,
CGMA BY:   /s/ Kenneth G. Block     Its:   Chief Financial Officer   Kenneth G.
Block, Trustee of the         Kenneth G. Block dated January 11, 1991         as
amended, Sole Member      